Citation Nr: 1417450	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to August 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that declined to reopen a claim for service connection for PTSD and an August 2011 rating decision of the VARO in Atlanta, Georgia, that denied service connection for ischemic heart disease.  Jurisdiction of these matters is with the RO in Atlanta, Georgia. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the issue on appeal as to this matter has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2011 substantive appeal (via a VA form 9) pertaining to the application to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran indicated that he would like to appear before a Veterans Law Judge (VLJ) at a local VA office.  Thereafter, in a February 2014 substantive appeal (via a VA form 9) pertaining to the claim for service connection for ischemic heart disease, the Veteran indicated that he wanted to appear before a VLJ at the RO.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2013).  
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested hearing before a VLJ at the RO in accordance with his request.  Prior to any scheduled hearing, accord the Veteran's attorney appropriate time to review his claims folder and provide him with copies of records requested in the February 2014 substantive appeal.  The Veteran should be notified in writing of the date, time, and location of the hearing, and a copy of the notification letter must be placed in the claims folder.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

